Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Brokers, § 65*—when "brokers entitled to compensation. Where real estate brokers produced a purchaser ready, able and willing to buy land at the price fixed, they were entitled to compensation for their services, and when the agreement provided that the brokers were to be entitled to an additional sum if the price exceeded that asked by the seller, they would be entitled to such excess when the sum was paid, but an action for the excess could not be maintained until the money was paid. 3. Brokers, § 99*—when instruction as to amount of compensar tion erroneous. In an action for commissions for procuring a purchaser for real estate, the refusal to give an instruction assessing damages, as requested, was proper, where the amount stated was more than the ad damnum, and such amount stated was not due under the contract. 4. Appeal and error, § 1156*—when rehearing may be permitted though petition not filed in time. While the granting of a rehearing may be erroneous because the petition therefor is not filed in time, the court has control over its judgments during the term at which they are entered, and such rehearing may be allowed to stand as granted on the court’s initiative.